 


114 HR 5100 IH: At-Risk Youth Medicaid Protection Act of 2016
U.S. House of Representatives
2016-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5100 
IN THE HOUSE OF REPRESENTATIVES 
 
April 28, 2016 
Mr. Cárdenas (for himself and Mr. Griffith) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend title XIX of the Social Security Act to protect at-risk youth against termination of Medicaid eligibility while an inmate of a public institution. 
 
 
1.Short titleThis Act may be cited as the At-Risk Youth Medicaid Protection Act of 2016. 2.At-risk youth Medicaid protection (a)In generalSection 1902 of the Social Security Act (42 U.S.C. 1396a) is amended— 
(1)in subsection (a)— (A)by striking and at the end of paragraph (80); 
(B)by striking the period at the end of paragraph (81) and inserting ; and; and (C)by inserting after paragraph (81) the following new paragraph: 
 
(82)provide that— (A)the State shall not terminate eligibility for medical assistance under a State plan for an individual who is an eligible juvenile (as defined in subsection (ll)(2)) because the juvenile is an inmate of a public institution (as defined in subsection (ll)(3)), but may suspend coverage during the period the juvenile is such an inmate; 
(B)the State shall restore coverage for such medical assistance to such an individual upon the individual’s release from any such public institution, without requiring a new application from the individual, unless (and until such date as) there is a determination that the individual no longer meets the eligibility requirements for such medical assistance; and (C)the State shall process any application for medical assistance submitted by, or on behalf of, a juvenile who is an inmate of a public institution notwithstanding that the juvenile is such an inmate.; and 
(2)by adding at the end the following new subsection:  (ll)Juvenile; eligible juvenile; public institutionFor purposes of subsection (a)(82) and this subsection: 
(1)JuvenileThe term juvenile means an individual who is— (A)under 21 years of age; or 
(B)is described in subsection (a)(10)(A)(i)(IX). (2)Eligible juvenileThe term eligible juvenile means a juvenile who is an inmate of a public institution and was eligible for medical assistance under the State plan immediately before becoming an inmate of such a public institution or who becomes eligible for such medical assistance while an inmate of a public institution. 
(3)Inmate of a public institutionThe term inmate of a public institution has the meaning given such term for purposes of applying the subdivision (A) following paragraph (29) of section 1905(a), taking into account the exception in such subdivision for a patient of a medical institution.. (b)No change in exclusion from medical assistance for inmates of public institutionsNothing in this section shall be construed as changing the exclusion from medical assistance under the subdivision (A) following paragraph (29) of section 1905(a) of the Social Security Act (42 U.S.C. 1396d(a)), including any applicable restrictions on a State submitting claims for Federal financial participation under title XIX of such Act for such assistance. 
(c)No change in continuity of eligibility before adjudication or sentencingNothing in this section shall be construed to mandate, encourage, or suggest that a State suspend or terminate coverage for individuals before they have been adjudicated or sentenced. (d)Effective date (1)In generalExcept as provided in paragraph (2), the amendments made by subsection (a) shall apply to eligibility of juveniles who become inmates of public institutions on or after the date that is 1 year after the date of the enactment of this Act. 
(2)Rule for changes requiring state legislationIn the case of a State plan for medical assistance under title XIX of the Social Security Act which the Secretary of Health and Human Services determines requires State legislation (other than legislation appropriating funds) in order for the plan to meet the additional requirements imposed by the amendments made by subsection (a), the State plan shall not be regarded as failing to comply with the requirements of such title solely on the basis of its failure to meet these additional requirements before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of the enactment of this Act. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of such session shall be deemed to be a separate regular session of the State legislature.  